DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2013/0009856).

Regarding claims 1 and 18
Takahashi et al. shows the scan driver including a plurality of scan stages, an n-th scan stage of the plurality of the scan stages comprising: a first driving circuit (see for example Figs. 29, 30, 32 and 36, first driving circuit 412, 413, 414, 416 (top one shown for example) that controls a voltage of a first driving node based on an input signal and a voltage of a second driving node (see input signal 412-416), wherein the input signal is a scan start signal (taken to be signal S) or a previous carry signal (taken to be signal connected to Z/R); a second driving circuit (taken to be another driving circuit for example the circuit below or above the first driving circuit, see Figs. 29, 30, 32, 36, circuits 412-416) that controls the voltage of the second driving node based on a second clock signal (CKA or CKB) and a first voltage (see for example Figs. 21, 22, 34, 37, 38 and 40); and an output circuit that outputs a first clock signal as a scan signal and a carry signal based on the voltage of the first driving node (taken to be output signals Z/R, see for example Figs. 29, 30, 32 and 36), and outputs a second voltage as the scan signal and the carry signal based on the voltage of the second driving node (taken to be signals Q, see for example Figs. 29, 30, 32 and 36), wherein the first driving circuit includes a first transistor including a gate electrode electrically connected to the second driving node (see for example Figs. 31, 33 and  35 that shows the transistor connected driving node Q and Z), one electrode electrically connected to an input line that provides the input signal, and another electrode electrically connected to 

	Regarding claims 2 and 19
	Takahashi et al. further shows, wherein each of the plurality of the scan stages is electrically connected to two clock lines (see for example Figs. 29, 30, 32 and 36) among a first clock line that provides the first clock signal (GCK1), a second clock line that provides the second clock signal (GCK2), a third clock line that provides a third clock signal (GCK3), and a fourth clock line that provides a fourth clock signal (GCK4).  

	Regarding claims 3 and 20
	Takahashi et al. further shows, wherein the first clock signal, the second clock signal, the third clock signal, and the fourth clock signal are set at a same period, the second clock signal is delayed by a phase difference of a 1/2 period from the first clock signal, the third clock signal is delayed by a phase difference of a 1/4 period from the first clock signal, and 33 SD-200103-SKCthe fourth clock signal is delayed by a phase difference of a 1/2 period from the third clock signal (see for example Figs. 5).  

	
Regarding claims 4 and 21
	Takahashi et al. further shows, wherein an m-th scan stage among the plurality of the scan stages is electrically connected to the first clock line and the second clock line, and an (m+1)-th scan stage among the plurality of the scan stages is electrically connected to the third clock line and the fourth clock line, wherein m is a natural number 

	
Regarding claims 5
	Takahashi et al. further shows, wherein the first transistor comprises: a first sub transistor including a gate electrode electrically connected to the second driving node, and one electrode electrically connected to the input line (see for example 31, 33 and 35 that shows the sub transistor M1 is connected to driving node N1); and a second sub transistor including a gate electrode electrically connected to the second driving node, one electrode electrically connected to the other electrode of the first sub transistor, and another electrode electrically connected to the first driving node (see for example 31, 33 and 35 that shows the sub transistor M7 is connected to driving node N2).
	
Regarding claims 6
	Takahashi et al. further shows, wherein the first driving circuit includes a second transistor including: a gate electrode electrically connected to the first driving node (see for example 31, 33 and 35 that shows the sub transistors M3 or M4 is connected to driving node N2); one electrode electrically connected to a first power line that provides the first voltage (see for example 31, 33 and 35 that shows the power line VDD and VSS); and another electrode electrically connected to the other electrode of the first sub transistor.  

Regarding claims 7
	Takahashi et al. further shows, wherein the input line electrically connected to the one electrode of the first transistor included in the first scan stage is a scan start line that provides the scan start signal (see for example 31, 33 and 35 that shows the sub transistor M1 is connected to driving node N1), and 34 SD-200103-SKCthe input line electrically connected to the one electrode of the first transistor included in an r-th scan stage is an (r-1)-th carry line that provides a carry signal output from an (r-1)-th scan stage, wherein r is a natural number equal to or greater than two (see for example 31, 33 and 35 that shows the sub transistor M7 is connected to driving node N2 that provide the carry signal Z/R coupled in series to each of the stages, see Figs. 29, 30, 32 and 36).





Allowable Subject Matter

Claims 8-17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 8-17 and 22
	The prior art of record taken alone or in combination does not teach or suggest the scan driver including a plurality of scan stages as recited in claims 1 and 18, having the further limitations as set forth in claims 8-17 and 22.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zebedee (US 2010/0090742), Ochiai et al. (US 9,336,899) and Sasaki et al. (US 8,890,856), all show a scan driver having multiple stages include plural clock signals.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687